DETAILED ACTION
After Final Response
Acknowledgment is made of applicant’s Amendment, filed 24 February 2021. The changes and remarks disclosed therein were considered.
Claims 2-4, 11-13, 18 have been canceled by Amendment. Therefore, claims 1, 5-10, 14-17, 19-20 are pending in the application. 
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brandon P. Hegstrom (Reg. No. 59,432) on 10 March 2021.
      The application has been amended as follow:
	Claims have been replaced with the following:
--1.	A method, comprising:
Measuring a respective resistance of selected phase change memory cells of a phase change memory array; 
Determining, based on the measured respective resistance of the selected phase change memory cells, which of the selected phase change memory cells have experienced a reduction in resistance by at least a predetermined magnitude below a respective initial resistance; and 
Refreshing the phase change memory array in response to a number of the selected phase change memory cells determined to have experienced the reduction in resistance by at least the 
5.	The method of claim 1, wherein measuring the respective resistance of the selected phase change memory cells of the phase change memory array comprises measuring the respective resistance of each phase change memory cell of the phase change memory array.
6.	The method of claim 1, wherein measuring the respective resistance of the selected phase change memory cells of the phase change memory array comprises measuring a resistance of a plurality of phase change test cells of the phase change memory array.
7.	The method of claim 1, measuring the respective resistance of the selected phase change memory cells of the phase change memory array comprises measuring a resistance of a plurality of phase change test cells located at each corner and at a center of the phase change memory array.
8.	The method of claim 7, wherein the plurality of phase change test cells are more sensitive to thermal degradation than other phase change memory cells of the phase change memory array.
9.	A method, comprising:
measuring a respective characteristic of a selected subset of phase change memory cells of a phase change memory array;
determining, based on the measured respective characteristic of each of the selected phase change memory cells, which of the selected subset of phase change memory cells have experienced a change in the respective characteristic by at least a predetermined magnitude from a respective initial value of the respective characteristic; and
refreshing the phase change memory array in response to a number of the selected subset 
10.	The method of claim 9, wherein the respective characteristic includes resistance.
14.	The method of claim 9, wherein measuring the respective characteristic of the selected subset of phase change memory cells of the phase change memory array comprises measuring a respective resistance of a plurality of phase change test cells of a phase change memory array.
15.	The method of claim 9, wherein measuring the respective characteristic of each of the selected subset of phase change memory cells of the phase change memory array comprises measuring a respective resistance of a plurality of phase change test cells located at each corner and at a center of the phase change memory array.
16.	The method of claim 15, wherein the plurality of phase change test cells are more sensitive to thermal degradation than other phase change memory cells of the phase change memory array.
17.	A method comprising:
Measuring a respective resistance of selected phase change memory cells of a phase change memory array;
determining, for each of the selected phase change memory cells, whether the respective resistance has been reduced from a respective initial resistance by more than a predetermined magnitude; and

The examiner’s amendment has been made in order to place the application in a condition for allowance.
Terminal Disclaimer
Terminal disclaimer filed on 10 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (U.S. Patent No. 9,875,794) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 5-10, 14-17, 19-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The above terminal disclaimer has overcome the previously pending nonstatutory obviousness-type double patenting rejection.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825